[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-14393         ELEVENTH CIRCUIT
                            Non-Argument Calendar        MAY 20, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                     D.C. Docket No. 5:10-cr-00033-RS-LB-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

HERDIS NEAL BROWN,
                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                  (May 20, 2011)

Before HULL, PRYOR and ANDERSON, Circuit Judges

PER CURIAM:

      Jonathan Dingus, appointed counsel for Herdis Neal Brown in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Brown’s convictions and

sentences are AFFIRMED.




                                         2